Exhibit 99.2 Precision Drilling Trust CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (Stated in thousands of Canadian dollars) ASSETS Current assets: Cash $ $ Accounts receivable Income tax recoverable Inventory Income tax recoverable Property, plant and equipment, net of accumulated depreciation Intangibles Goodwill $ $ LIABILITIES AND UNITHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Current portion of long-term debt (note 5) Long-term liabilities Long-term debt (note 5) Future income taxes Contingencies (note 9) Unitholders’ equity: Unitholders’ capital (note 3) Contributed surplus Retained earnings Accumulated other comprehensive loss (note 6) (350,905 ) (297,497 ) $ $ See accompanying notes to consolidated financial statements. PRECISION DRILLING TRUST CONSOLIDATED FINANCIAL STATEMENTS 14 Precision Drilling Trust CONSOLIDATED STATEMENTS OF EARNINGS AND RETAINED EARNINGS (UNAUDITED) Three months ended March 31, (Stated in thousands of Canadian dollars, except per unit amounts) Revenue $ $ Expenses: Operating General and administrative Depreciation and amortization Foreign exchange (19,752 ) Finance charges (note 8) Earnings before income taxes Income taxes: (note 4) Current Future (reduction) (22 ) (11,801 ) (3,140 ) Net earnings Retained earnings (deficit), beginning of period (48,068 ) Distributions declared – (6,408 ) Retained earnings , end of period $ $ Earnings per unit: (note 10) Basic $ $ Diluted $ $ See accompanying notes to consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, (Stated in thousands of Canadian dollars) Net earnings $ $ Unrealized gain (loss) recorded on translation of assets andliabilities of self-sustaining operations in foreign currency (53,408 ) Comprehensive income $ $ See accompanying notes to consolidated financial statements. PRECISION DRILLING TRUST CONSOLIDATED FINANCIAL STATEMENTS 15 Precision Drilling Trust CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Three months ended March 31, (Stated in thousands of Canadian dollars) Cash provided by (used in): Operations: Net earnings $ $ Adjustments and other items not involving cash: Long-term compensation plans (2,524 ) Depreciation and amortization Future income taxes (22 ) (11,801 ) Unrealized foreign exchange (18,346 ) Amortization of debt issue costs (note 8) Other (1,637 ) – Changes in non-cash working capital balances (81,649 ) Investments: Purchase of property, plant and equipment (7,483 ) (74,922 ) Proceeds on sale of property, plant and equipment Changes in non-cash working capital balances (12,375 ) (5,774 ) (81,355 ) Financing: Repayment of long-term debt (12,188 ) (362,539 ) Debt issue costs – (14,753 ) Distributions paid – (27,233 ) Increase in long-term debt – Issuance of trust units, net of issue costs – Change in non-cash working capital balances – (12,188 ) (54,314 ) Effect on exchange rate changes on cash and cash equivalents (1,443 ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. PRECISION DRILLING TRUST CONSOLIDATED FINANCIAL STATEMENTS 16 Precision Drilling Trust NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Tabular amounts are stated in thousands of Canadian dollars except unit numbers and per unit amounts) NOTE 1. BASIS OF PRESENTATION These interim financial statements for Precision Drilling Trust (the “Trust”) were prepared using accounting policies and methods of their application consistent with those used in the preparation of the Trust's consolidated audited financial statements for the year ended December 31, 2009. These interim financial statements conform in all material respects to the requirements of generally accepted accounting principles in Canada for annual financial statements with the exception of certain note disclosures. As a result, these interim financial statements should be read in conjunction with the Trust's consolidated audited financial statements for the year ended December 31, 2009. NOTE 2. SEASONALITY OF OPERATIONS The Trust has operations that are carried on in Canada which represent approximately 40% (2009 - 35%) of consolidated total assets as at March 31, 2010 and 62% (2009 - 47%) of consolidated revenue for the three months ended March 31, 2010. The ability to move heavy equipment in Canadian oil and natural gas fields is dependent on weather conditions. As warm weather returns in the spring, the winter's frost comes out of the ground rendering many secondary roads incapable of supporting the weight of heavy equipment until they have thoroughly dried out. The duration of this “spring break-up” has a direct impact on the Trust's activity levels. In addition, many exploration and production areas in northern Canada are accessible only in winter months when the ground is frozen hard enough to support equipment. The timing of freeze up and spring break-up affects the ability to move equipment in and out of these areas. As a result, late March through May is traditionally the Trust’s slowest time in this region. NOTE 3. UNITHOLDERS’ CAPITAL (a) Authorized - unlimited number of voting Trust units - unlimited number of voting exchangeable LP units (b) Units issued: Trust units Number Amount Balance December 31, 2009 and March 31, 2010 $ Exchangeable LP units Number Amount Balance December 31, 2009 and March 31, 2010 $ Summary Number Amount Trust units $ Exchangeable LP units Unitholders’ capital $ PRECISION DRILLING TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 17 NOTE 4. INCOME TAXES Currently, the Trust incurs taxes to the extent that there are certain provincial capital taxes or state franchise taxes, as well as taxes on any taxable income, of its underlying subsidiaries. Future income taxes arise from the differences between the accounting and tax basis of the Trust's and its subsidiaries' assets and liabilities. The provision for income taxes differs from that which would be expected by applying statutory Canadian income tax rates. A reconciliation of the difference at March 31 is as follows: Three months ended March 31, Earnings before income taxes $ $ Federal and provincial statutory rates 28 % 29 % Tax at statutory rates $ $ Adjusted for the effect of: Non-deductible expenses Non-taxable capital gains (1,248 ) – Income taxed at lower rates (20,773 ) (22,819 ) Income to be distributed to unitholders, not subject to tax in the Trust – (1,444 ) Other Income tax expense (reduction) $ $ ) Effective income tax rate 3 % (7 )% NOTE 5. LONG-TERM DEBT March 31, December 31, Secured facility: Term Loan A $ $ Term Loan B Revolving credit facility – – Unsecured senior notes Less net unamortized debt issue costs (127,144 ) (137,036 ) Less current portion (444 ) (223 ) $ $ At March 31, 2010 the Term Loan A facility consisted of a term A-1 facility denominated in U.S. dollars in the amount of US$253.0 million and a term A-2 facility denominated in Canadian dollars in the amount of $19.0 million. During the three months ended March 31, 2010 Precision made optional principal repayments of US$4.5 million on the term A-1 facility and $0.3 million on the term loan A-2 facility. At March 31, 2010 the Term Loan B facility consisted of a term loan B-1 facility and a term loan B-2 facility denominated in U.S. dollars in the amounts of US$308.8 million and US$87.4 million, respectively. During the three months ended March 31, 2010 Precision made optional principal repayments of US$7.1 million on the Term Loan B facility. During the first quarter of 2010 Precision successfully negotiated with lenders to amend certain covenants and terms contained in the Secured Facility. These amendments included an increase in the leverage ratio test to 3.5:1 through December 31, 2011, a decrease in the interest coverage ratio test to 2.75:1 through December 31, 2011 and the removal of the restrictions on expansion related capital expenditures (limitations on total capital expenditures remained unchanged). PRECISION DRILLING TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 18 At March 31, 2010 mandatory principal repayments are as follows: For the twelve month periods ended March 31, $ Thereafter NOTE 6. ACCUMULATED OTHER COMPREHENSIVE LOSS Balance, December 31, 2009 $ ) Unrealized foreign currency translation loss (53,408 ) Balance, March 31, 2010 $ ) NOTE 7. UNIT BASED COMPENSATION PLANS (a) Officers and Employees During 2009 Precision introduced two new unit based incentive plans to replace the Performance Saving Plan and the Long-Term Incentive Plan. Under the Restricted Trust Unit incentive plan units granted to eligible employees vest annually over a three year term. Vested units are automatically paid out in cash in the first quarter of the year following vesting at a value determined by the fair market value of the units as at December 31 of the vesting year. Under the Performance Trust Unit incentive plan units granted to eligible employees vest at the end of a three year term. Vested units are automatically paid out in cash in the first quarter following the vested term at a value determined by the fair market value of the units at December 31 of the vesting year and based on the number of performance units held multiplied by a performance factor that ranges from zero to two times. The performance factor is based on Precision achieving a predetermined rate of return on capital employed compared to a peer group over the three year period. As at March 31, 2010 $2.6 million is included in accounts payable and $4.9 million in long-term liabilities for the plans. Included in net earnings for the three months ended March 31, 2010 is an expense of $2.8 million (2009 - $nil). Notwithstanding that the Performance Savings Plan was replaced in 2009, certain liabilities continue to exist as eligible participants were able to elect to receive a portion of their annual performance bonus in the form of deferred trust units (“DTUs”). These notional units are redeemable in cash and are adjusted for each distribution to unitholders by issuing additional DTUs based on the weighted average trading price on the Toronto Stock Exchange for the five days immediately following the ex-distribution date. All DTUs must be redeemed within 60 days of ceasing to be an employee of Precision or by the end of the second full calendar year after receipt of the DTUs. A summary of the DTUs outstanding under this unit based incentive plan is presented below: Deferred Trust Units Outstanding Balance, December 31, 2009 Redeemed on employee resignations and withdrawals (25,174 ) Balance, March 31, 2010 As at March 31, 2010 $1.7 million is included in accounts payable and accrued liabilities for outstanding DTUs. Included in net earnings for the three months ended March 31, 2010 is an expense recovery of $0.1 million (2009 - $0.4 million expense recovery). PRECISION DRILLING TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 19 The Trust has a Unit Appreciation Rights (“UAR”) plan. Under the plan eligible participants were granted UAR's that entitle the rights holder to receive cash payments calculated as the excess of the market price over the exercise price per unit on the exercise date. The exercise price of the UAR is reduced by the aggregate unit distributions paid or payable on Trust units from the grant date to the exercise date. The UAR's vest over a period of 5 years and expire 10 years from the date of grant. No amounts relating to the UAR plan have been recorded as compensation expense or accrued liability as at March 31, 2010 and 2009 as the intrinsic value of the awards was nil. (b) Executive In 2007 the Trust instituted a Deferred Signing Bonus Unit Plan for its Chief Executive Officer. Under the plan 178,336 notional DTUs were granted on September 1, 2007. The units are redeemable one-third annually beginning September 1, 2008 and are settled for cash based on the Trust unit trading price on redemption. The number of notional DTUs is adjusted for each distribution to unitholders by issuing additional notional DTUs based on the weighted average trading price on the Toronto Stock Exchange for the five days immediately following the ex-distribution date. As at March 31, 2010 $0.5 million is included in accounts payable and accrued liabilities for the 68,250 outstanding DTUs. Included in net earnings for the three months ended March 31, 2010 is an expense of $11,000 (2009 - $0.9 million expense recovery). (c) Non-management directors The Trust has a deferred trust unit plan for non-management directors. Under the plan fully vested deferred trust units are granted quarterly based upon an election by the non-management director to receive all or a portion of their compensation in deferred trust units. Distributions to unitholders declared by the Trust prior to redemption are reinvested into additional deferred trust units on the date of distribution. These deferred trust units are redeemable into an equal number of Trust units any time after the director's retirement. A summary of deferred trust units outstanding under this unit based incentive plan is presented below: Number Outstanding Balance, December 31, 2009 Granted Balance, March 31, 2010 For the three months ended March 31, 2010 the Trust expensed $258,000 (2009 - $545,000) as unit based compensation, with a corresponding increase in contributed surplus. (d) Option plan: The Trust has a unit option plan under which a combined total of 11,103,500 options to purchase units are reserved to be granted to employees. Of the amount reserved, 3,782,700 options have been granted. Under this plan, the exercise price of each option equals the fair market value of the option at the date of grant determined by the weighted average trading price for the five days preceding the grant. The options vests over a period of three years from the date of grant as employees render continuous service to the Trust and have a term of seven years. A summary of the status of the equity incentive plan as at March 31, 2010 is presented below: Options Range of Weighted average Options outstanding exercise price exercise price exercisable Outstanding as at December 31, 2009 $
